185 F.2d 404
HESS et al.v.WOODS, Housing Expediter, etc., et al.
No. 12725.
United States Court of Appeals, Ninth Circuit.
Nov. 8, 1950.

G. G. Baumen, Los Angeles, Cal., for appellant.
Ed Dupree, Gen. Counsel, Leon J. Libeu, Asst. Gen. Counsel, Nathan Siegel, Sp. Lit.  Atty., OHE, all of Washington, d. c., for appellee.
Austin Clapp, Los Angeles, Cal., amicus curiae.
Bourke Jones, Asst. City Atty., City of Los Angeles, Los Angeles, Cal., for City of Los Angeles, amicus curiae.
Before STEPHENS, BONE, and ORR, Circuit Judges.
PER CURIAM.


1
The District Court denied an application for a temporary injunction against the continuing enforcement of The Housing and Rent Act of 1947, as amended, and dismissed the action under which it was requested.  The plaintiffs thereupon filed their notice of appeal to this court and applied for an immediate 'restraining order' and 'injunction' against the named defendants and against B. C. Koepke, Area Rent Director, and his subordinates.  In short, we are asked to suspend all activity of an important governmental agency before the appeal is before us for adjudication as to whether the District Court should take jurisdiction and try the case on the merits.  No order with such far-reaching consequences should be made by any court before the merits of the controversy have been tried and adjudicated.


2
Petition denied.